UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7732



ERNEST JUNIOR COLSTON,

                                              Plaintiff - Appellant,

          versus


JOHN O’DONALD, Chief of Police for the City of
Gaffney; BARBARA BROWN, Nurse; ROCKY JONES,
Cherokee County Jail Administrator; BILL
BLANTON, Sheriff of Cherokee County,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-00-803-4)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Junior Colston, Appellant Pro Se. William Benson Darwin,
Jr., Walter McElhaney White, HOLCOMBE, BOMAR, GUNN & BRADFORD,
P.A., Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Junior Colston appeals the district court’s orders de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s orders accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.    See Colston v.

O’Donald, No. CA-00-803-4 (D.S.C. Aug. 28, 2001, Oct. 30, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2